Filed 8/5/16 P. v. Ochoa CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                      E065650

v.                                                                      (Super.Ct.No. RIF1210193)

AUSTREBERTO CASTILLO OCHOA,                                             OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Becky Dugan, Judge.

Affirmed.

         Patrick J. Hennessey, Jr., under appointment by the Court of Appeal, for

Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant and appellant, Austreberto Castillo Ochoa, pled guilty to six counts of

lewd and lascivious acts by force against four victims under the age of 14 years (counts 1,




                                                             1
4-7, & 9; Pen. Code, § 288, subd. (b)(1))1 and two counts of a lewd and lascivious act

upon a child under the age of 14 (counts 10-11; § 288, subd. (a)). Pursuant to his plea

agreement, the court sentenced defendant to an aggregate term of incarceration of 62

years and ordered that he pay a $1,000 restitution fine.

       After defendant filed a notice of appeal, this court appointed counsel to represent

him. Counsel has filed a brief under the authority of People v. Wende (1979) 25 Cal.3d

436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of the case

and identifying one potentially arguable issue: whether the court erred in denying

defendant’s motion for reduction of the court-ordered restitution fine. We affirm.

                               I. PROCEDURAL HISTORY

       On February 14, 2013, the People charged defendant by felony information with

five counts of lewd and lascivious acts by force against four victims under the age of 14

years (counts 1, 5-7, & 9; § 288, subd. (b)(1)), four counts of sexual penetration against

two of the victims who were under the age of 10 years (counts 2-4 & 8; § 288.7, subd.

(b)), and two counts of lewd and lascivious acts against a child under the age of 14

(counts 10-11; § 288, subd. (a)). The People additionally alleged defendant had engaged

in sexual offenses against multiple victims. (§ 667.61, subd. (c).)

       On April 29, 2013, defendant pled guilty, as described above, pursuant to a plea

agreement. In return, the remaining counts and allegation were dismissed. As part of his

plea agreement, defendant initialed a provision which reflected: “I will be ordered to pay

       1   All further statutory references are to the Penal Code unless otherwise indicated.


                                              2
a restitution fine of at least $200 and not more than $10,000.” After sentencing, the court

ordered that defendant pay a restitution fine pursuant to former section 1202.4,

subdivision (b) in the amount of $1,000.

       On March 1, 2016, defendant filed a motion for modification of sentence

requesting that the restitution fine be reduced to $200 because the court failed to consider

his ability to pay the fine it ordered. The same day, the court denied defendant’s motion.

                                     II. DISCUSSION

       We offered defendant an opportunity to file a personal supplemental brief, which

he has not done. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we

have independently reviewed the record for potential error and find no arguable issues.

(People v. Villalobos (2012) 54 Cal.4th 177, 181-182 [failure to object to restitution fine

at or before sentencing forfeits contention on appeal]; id. at pp. 183-185 [where specific

restitution fine not mentioned in plea agreement, restitution fine shall be set at the

discretion of the court].)

                                    III. DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                 McKINSTER
                                                                                             J.
We concur:

RAMIREZ
                         P. J.
MILLER
                             J.


                                              3